         Case 3:17-cv-00532-HDM-CLB Document 35 Filed 06/23/20 Page 1 of 1




1

2

3                        UNITED STATES DISTRICT COURT
4                              DISTRICT OF NEVADA
5    RAFAEL REID,                             Case No. 3:17-cv-00532-HDM-CLB
6                           Petitioner,
          v.                                              ORDER
7
     CCS BAKER, et al.,
8
                          Respondents.
9

10        Good cause appearing, Respondents’ Motion for Enlargement of
11   Time (ECF No. 33) is GRANTED. Respondents have until August 3,
12   2020, to answer or otherwise respond to the Second Amended Petition
13   (ECF No. 32) in this case.
14        IT IS SO ORDERED.
15        DATED: this 23rd day of June, 2020.
16

17
                                               HOWARD D. MCKIBBEN
18                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                          1
